First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VALIUM®, CAPTISOL®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-56 are rejected under 35 U.S.C. 103 as being unpatentable over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 01/22/2021).
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the formula:

    PNG
    media_image1.png
    246
    607
    media_image1.png
    Greyscale
and exemplifies:

    PNG
    media_image2.png
    163
    184
    media_image2.png
    Greyscale
(wherein R1c is H; see claim 25) for use in treating CNS-related conditions (see the entire article, especially Abstract, paragraph [00246]).  The reference teaches the compounds, such as, 21-heteroaryl 19-nor pregnanes can be prepared via:

    PNG
    media_image3.png
    230
    620
    media_image3.png
    Greyscale
 and the use of K2CO3 in the presence of THF (see Scheme 12 and paragraphs [00393]-[00396]); and

    PNG
    media_image4.png
    520
    632
    media_image4.png
    Greyscale
(see Example 3);
The use of borane-tetrahydrofuran complex in the presence of 10% aqueous NaOH and 30% aqueous solution of H2O2 as recited by instant claims 50-54 (see paragraph [00344]);
Stirring in the presence of HCl (3ml, 3M aqueous solution) in THF at room temperature for 12 hours as recited by instant claims 46-49 (see paragraph [00345]);
The use timethylsulfonium iodide and sodium hydride in DMSO and stirring at room temperature as recited by instant claims 43-45 (see paragraph [00346]);
The use of DMP (Dess-Martin periodinane) in water saturated CH2Cl2 under stirring conditions as recited by instant claims 40-42 (see paragraph [00347]) ;
The use of sodium in dry methanol as recited by instant claim 39 (see paragraph [00348]); and
The use of HBr and bromine as recited by instant claim 37 (see paragraph 
[00349]).
The instant claims differ from the reference by reciting (i) the production of 

    PNG
    media_image5.png
    191
    194
    media_image5.png
    Greyscale
 and the corresponding 5α-intermediates; (ii) performing step (a) at a temperature of about 60oC as recited by instant claim 36 and (iii) the use of 2M HCl in step (f) as recited by instant claim 47.

However, as noted above, the reference teaches 

    PNG
    media_image1.png
    246
    607
    media_image1.png
    Greyscale
which renders anticipated/obvious the claimed compound, i.e., (SI-4);
the preparation of 21-heteroaryl 19-nor pregnanes from the corresponding 21-bromo derivative:

    PNG
    media_image3.png
    230
    620
    media_image3.png
    Greyscale
and exemplifies,  

    PNG
    media_image6.png
    167
    394
    media_image6.png
    Greyscale
(see Example 11 and paragraphs [00393]-[00396]).  The reference also discloses 
    PNG
    media_image7.png
    139
    183
    media_image7.png
    Greyscale
(compound (SI)) and 
    PNG
    media_image8.png
    118
    186
    media_image8.png
    Greyscale
(compound (SI-FI)) (see claim 25) and 5-methyl-1H-tetrazole was known in the art at the time of the present invention (see for example, Liu et al., 2010; EP 0,264,008 attached hereto)
    PNG
    media_image8.png
    118
    186
    media_image8.png
    Greyscale
(compound (SI-F1), see claim 25).  Therefore the ordinary artisan in the chemical art at the time of the present invention would have had the reasonable expectation that reacting 
    PNG
    media_image8.png
    118
    186
    media_image8.png
    Greyscale
with HBr and bromine would result in the production of 
    PNG
    media_image7.png
    139
    183
    media_image7.png
    Greyscale
, i.e., compound (SI) and that reacting said compound (SI) with 5-methyl-1H-tetrazole in the presence of K2CO3 in THF would result in the production of:

    PNG
    media_image5.png
    191
    194
    media_image5.png
    Greyscale
.  The skilled artisan would also have had the reasonable expectation that utilizing the corresponding 5α-derivatives of each of the intermediates shown below:

    PNG
    media_image4.png
    520
    632
    media_image4.png
    Greyscale
would result in the production of corresponding end product.

The instant invention also differs by reciting the performance of step (a) at a temperature of about 60oC and the use of 2M HCl in step (f).
However, Upasani teaches optimum reaction conditions, such as, reaction temperature, mole ratios of reactants, etc. can be determined by the skilled artisan via routine optimization procedures (see paragraph [00312]).  Therefore, determining the optimum temperature for step (a) and the concentration of HCl in step (f) would require only routine experimentation which would have been within the level of skill of the ordinary chemist at the time of the present invention.
Additionally, 
as recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
and
The use of analogous reactants in a known process is prima facie obvious.  In re Durden, 226 USPQ 359 (1985).  Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and, thus, alter the nature of the product or the operability of the process.  In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.

Therefore, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628